—In a proceeding pursuant to Insurance Law § 5218 for leave to bring an action against the Motor Vehicle Accident Indemnification Corporation, the appeal is from a judgment of the Supreme Court, Queens County (Weiss, J.), dated December 4, 2001, which granted the petition.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that there was sufficient evidence to establish that the petitioners made reasonable efforts to ascertain the identity of the motor vehicles and the owners and operators involved in this hit-and-run motor vehicle accident (see Insurance Law § 5218 [a], [b] [5]; Matter of Vargas v Motor Veh. Ace. Indem. Corp., 29 AD2d 521). Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.